The decisions of the Supreme Court in Times Film Corp. v. City of Chicago (355 U. S. 35) and Both v. United States (354 U. S. 476) compel us to annul *938the determination of the Board of Regents. The sexual acts, which are implied rather than demonstrated, are an integral part of the play. Determination annulled and matter remitted with a direction to license the film, with $50 costs. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur; Herlihy, J., dissents, in a memorandum: I would affirm the order of the Board of Regents which deleted certain designated scenes from the motion picture. The portrayals therein go substantially beyond the accepted customary limits. They forthrightly depict the fulfillment of acts of sexual intercourse between the principal characters. Thus these delineations are sui generis rendering the usual test of obscenity impossible to apply with any reasonableness.